
	

115 HR 5705 IH: Postal Operations To be Unbiased and Sensible (POTUS) Act of 2018
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 5705
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2018
			Mr. Donovan introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		 To require each post office of the United States Postal Service to display the official portrait
			 of the President and the Vice President.
	
	
		1.Short title
 This Act may be cited as the Postal Operations To be Unbiased and Sensible (POTUS) Act of 2018. 2.Display of official portraits of the President and Vice President at USPS facilities (a)In generalThe Postmaster General of the United States shall issue such rules or regulations as are necessary to require each post office of the United States Postal Service to display the official portrait of the incumbent President and Vice President in accordance with the following:
 (1)The official portraits of the President and Vice President shall be displayed side-by-side with the President on the left of the Vice President.
 (2)Such portraits shall be equal in size and displayed at the same height. (b)Official portrait definedIn this section, the term official portrait means a photograph released by the White House and produced by the Government Publishing Office for purposes of display in Federal facilities.
			
